Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-16-00276-CV

                      TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                   Appellant

                                               v.

                                     Michael RYERSON,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-18812
                       Honorable Cathleen M. Stryker, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED denying the appellee’s petition for expunction. It is
ORDERED that appellant, Texas Department of Public Safety, recover its costs of this appeal from
appellee, Michael Ryerson.

       SIGNED December 28, 2016.


                                                _____________________________
                                                Patricia O. Alvarez, Justice